DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.


Status of Application
The Examiner acknowledges receipt of the amendments filed on 4/23/2021 wherein claims 1, 4, 8-11, 14, 21-25 have been amended, claims 7 and 26 have been cancelled and claims 28-29 have been added.
Claims 1-5, 8-14, 21-25 and 27-28 are presented for examination on the merits. The following rejections are made.



Response to Applicants’ Arguments
Applicants amendment filed 4/23/2021 overcomes the rejection of claim 8 made by the Examiner under 35 USC 112(b). This rejection has been withdrawn.  

Applicants arguments filed 4/23/2021 regarding the rejection of claims 1-5 and 8-13 made by the Examiner under 35 USC 103 over Milbocker et al. (US 2014/0271503), evidenced by Marks et al. (US 2007/0009616) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 10/23/2020.
In regards to the 103 rejection, Applicant asserts the following:
A)  Claim 1 has been amended to include the limitation of previously pending claim 7 which was previously indicated as allowable. 
In response to A, the limitation added to claim 1 reads “…wherein the polyol is a polymerization product of polyol is a polymerization product of trimethylolpropane, diisocyanate and a poloxamer, characterized in that the end result is a polyol comprising 3 arms of poloxamer bonded to one trimethylolpropane.” However, Milbocker teaches this limitation– see claim 5. As such, although the limitation was previously objected to as being allowable, this was done so in error given that Milbocker teaches this specific limitation. 
  
Allowable Subject Matter
Claims 14 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, 21 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milbocker et al. (US 2014/0271503; of record – see IDS 8/6/2019), evidenced by Marks et al. (US 2007/0009616).
Milbocker is directed to topical compositions having photobiological functionality. Claim 1 provides a sunscreen skin bonding mixture comprising i) a polymerization product of at least one polyol (poloxamer; see claim 5) with at least 1 diisocyanate and at least one UV-A and/or UV-B absorber and ii) a carrier in an amount suitable for application to the skin, wherein the polyol is a polymerization product of polyol is a polymerization product of trimethylolpropane, diisocyanate and a poloxamer, characterized in that the end result is a polyol comprising 3 arms of poloxamer bonded to one trimethylolpropane (see instant claims 1 and 28). 
The carrier may comprise free emollient and sunscreen (see claim 12) (see instant claim 12).
Milbocker’s sunscreen composition includes a skin bonding polymer composition comprising an amphiphilic polymer adduct, and at least one sunscreen active agent comprising a 
Claim 4 of Milbocker contemplates a polymerization product comprises 3 arms (see instant claim 5), one or with a terminal NCO (isocyanate) group, one arm with a terminal UV-A absorber (active agent) and one arm with a terminal UV-B absorber. However, as Milbocker suggest that the active agent attached to the arms may be active agents other than a sunscreen such as thymol, it would have been obvious to modify the polymeric product such that the product included thymol so as to produce a polymeric product having the added benefit of insect repellency (see instant claims 4 and 13). The polymer products are to have a molecular weight of between 1,000-20,000 Daltons (see claim 8) (see instant claim 8) wherein the polymer possesses ethylene oxide and propylene oxide blocks wherein each block contains between 10-60 carbon atoms (see claim 2) (see instant claim 2). It would have been obvious to utilize such molecular weights in producing the insect repellent polymer compositions given that such molecular weights are recognized as suitable.
The terminal NCO group is to bond to the skin thereby preventing penetration of the active molecule into the skin (see claim 9) (see instant claim 9). If the molecule has a NCO molecule for bonding to the skin, the molecule must therefore have at least one free NCO group (see instant claim 23).
Example 1 provides a method of making their inventive composition by reacting a poloxamer triol with diisocyanate to produce a material which is then reacted with an active agent via the diisocyante group (sunscreen, see Example 2) to produce the final active polymer. 
The only difference between Milbocker and the instant claims is that Milbocker does not teach the specific combination of components as claimed in a single embodiment (a polymer triol bound to an insect repellent via polymerization of a diisocyanate), or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Milbocker, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Milbock's disclosure, to arrive at a composition comprising a poloxamer triol bound to an insect repellent via polymerization of a diisocyanate.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611